Citation Nr: 0301144	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a skin 
disorder.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for an elbow 
disorder.

3.  Entitlement to service connection for an ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from November 1999 and November 
2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Los Angeles, California 
(RO) which denied the benefits sought on appeal.

The Board observes that the veteran's claims of 
entitlement to service connection for a skin disorder and 
for an elbow disorder were first considered and denied by 
the RO in an October 1967 determination.  The RO provided 
the veteran with notice of the decision, as well as notice 
of his appellate rights, but he did not file a notice of 
disagreement (NOD) as to that decision, and it became 
final.  See 38 U.S.C.A. § 7105.  Therefore, although these 
issues were certified to the Board as entitlement to 
service connection for a skin disorder and entitlement to 
service connection for an elbow disorder, the Board finds 
that the issues are more appropriately characterized as 
whether new and material evidence has been presented to 
reopen claims for service connection.  This is significant 
because, in cases where there is a prior final decision, 
the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim for service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  In an unappealed rating decision dated October 1967, 
the RO denied service connection for a skin disorder and 
for a left elbow disorder.

3.  The evidence associated with the claims file 
subsequent to the October 1967 rating decision is new, but 
not so significant that it must be considered in order to 
decide fairly the merits of the claim for service 
connection for a skin disorder.

4.  The evidence associated with the claims file 
subsequent to the October 1967 rating decision is new, but 
not so significant that it must be considered in order to 
decide fairly the merits of the claim for service 
connection for an elbow disorder.

5.  There is no medical evidence of an ankle disorder, 
which is causally or etiologically related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The October 1967 rating decision denying service 
connection for a skin disorder and for an ankle disorder 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's October 1967 rating decision is not 
new and material, and the veteran's claim for service 
connection for a skin disorder is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2002).

3. The evidence associated with the veteran's claims file 
subsequent to the RO's October 1967 rating decision is not 
new and material, and the veteran's claim for service 
connection for an elbow disorder is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2002).

4.  An ankle disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claims.  The 
rating decision and the statement of the case issued in 
connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed 
to process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
reopening his claims and in order to grant service 
connection, as well as provided a detailed explanation of 
why the requested benefits were not granted.  In addition, 
the statement of the case included the criteria for 
reopening a claim and for granting service connection, as 
well as other regulations pertaining to his claim.  
Similarly, letters to the veteran, from the RO, notified 
the veteran as to what kind of information was needed from 
him, and what he could do to help his claim.  See 
Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he 
was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA 
medical records have been obtained.  The Board notes that 
the RO informed the veteran that he must submit evidence 
showing that he had the claimed disorders and a 
relationship to service.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The veteran claims entitlement to service connection for a 
skin disorder, an elbow disorder, and an ankle disorder.  

I.  New and material evidence

With regard to the veteran's skin and elbow disorders, the 
veteran essentially requests that the Board reopen his 
claims of entitlement to service connection on the basis 
that he has submitted new and material evidence not only 
sufficient to reopen his claims, but also sufficient to 
grant service connection.  The Board observes that the 
veteran's claim of entitlement to service connection for a 
skin disorder and entitlement to service connection for an 
elbow disorder were first considered and denied in an 
October 1967 rating decision.  The veteran's claim was 
originally denied because service records were entirely 
negative for a skin disorder or an elbow disorder and 
because a private medical record indicated that there was 
no evidence of an elbow injury upon examination.  The 
rating decision concluded that there was no basis for 
service connection of any disability on the evidence of 
record.

As a general rule, within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement (NOD) must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  See 
38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not filed 
within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which 
the statement of the case was mailed or within one year 
from the date of mailing the notice of the decision, the 
RO's determination becomes final.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated 
by the VA.  See 38 U.S.C.A. § 5108.  In this case, the 
veteran did not file a NOD after the October 1967 rating 
decision.  Therefore, the rating decision is final and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  The Board notes that 
the new regulations redefine "new and material evidence" 
and clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since the 
current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or 
actually proves an issue."  See Routen v. Brown, 10 Vet. 
App. 183, 186(1997) (citing Black's Law Dictionary 1203 
(6th ed. 1990)).  Second, the evidence must actually be 
shown to be "new," and not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  In other words, the evidence 
cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a).  The final step of the analysis is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board 
has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Final 
Definition," 55 Fed. Reg. At 52274 (1990)).  The 
credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
of the tests are satisfied, the claim must be reopened.

As discussed earlier, the RO's October 1967 rating 
decision that denied service connection for a skin 
disorder and that denied service connection for an elbow 
disorder relied on the veteran's service medical records 
and a July 1967 private medical record.  Service medical 
records reflect that the veteran's physical examinations 
during service and at separation were negative for a skin 
disorder or an elbow disorder.  The January 1953 Report of 
Medical Examination indicates that clinical examination of 
the veteran's upper extremities and skin was normal.  The 
July 1967 private medical record, from B. F. Walker, M.D., 
states that the veteran reported that he injured his elbow 
on a ship between 1946 and 1953, that he did not have 
problems with his elbow until after his discharge, and 
that he developed a skin disorder during service.  
According to the record, the veteran also reported that he 
was treated for his elbow and skin several times after 
service, but that he could not remember where.  
Examination of the elbow by Dr. Walker was negative.

Additional evidence has been associated with the claims 
file since the RO's October 1967 denial of the veteran's 
claims for service connection.  This evidence includes VA 
medical records dated January 1991 through August 1999.  
The VA medical records show that the veteran was treated 
for onychomycosis and tinea pedis.  In January 1999, the 
veteran was treated for discolored and thickened toenails 
and flaky, scaly skin of the plantar feet.  A June 1999 
record indicates that the veteran had mild interdigital 
maceration of the toenails, and the diagnosis was 
onychomycosis.  In addition, VA medical records indicate 
that the veteran complained of involuntary movements of 
the right arm and shoulder, and was afforded an MRI, which 
showed manifestations of mild microvascular ischemic 
disease and moderate cerebellar atrophy.

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  Although the VA medical records are 
new, these records do not demonstrate that the veteran 
incurred a skin disorder or an elbow disorder during 
service.  These records refer only to the evaluation and 
treatment of the veteran's onychomycosis and tinea pedis, 
as well as to microvascular ischemic disease and 
cerebellar atrophy.  The Board notes that the RO informed 
the veteran that he must submit evidence showing that he 
currently has a skin disorder and elbow disorder, and that 
these disorders were related to his service, but that the 
veteran did not submit any additional evidence or 
information. Accordingly, the Board finds that the veteran 
has not submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for 
a skin disorder and entitlement to service connection for 
an elbow disorder.

II.  Service connection

A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in 
or aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 
38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of the veteran's service 
medical records and VA medical records.  Service medical 
records are entirely negative for an ankle disorder.  
Physical examination reports from May 1945, April 1949, 
and January 1953 show normal clinical evaluation of his 
extremities and musculoskeletal system.  VA medical 
records show treatment for onychomycosis and tinea pedis 
of the foot, as well as foot care related to his diabetes, 
but do not show any treatment or diagnoses relating to the 
veteran's ankle.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for an 
ankle disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an award 
of service connection requires that the veteran incur a 
disease or disability during service.).   The medical 
evidence of record clearly indicates that the veteran does 
not have a current, diagnosed ankle disability which is 
related to service, and "[i]n the absence of proof of a 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998).  As 
previously discussed, the veteran's service medical 
records do not show any treatment, complaints, or 
diagnoses related to an ankle disorder.  The veteran's 
service medical records also showed normal physical 
evaluations.   Likewise, the veteran's VA medical records 
are also entirely negative for an ankle disorder.  It is 
also noteworthy that there is no evidence that the veteran 
ever sought treatment for an ankle disorder, and that the 
veteran does not allege any such treatment.   As such, 
there is no current disability upon which to base an award 
of service connection.  See Brammer at 225 ("Congress 
specifically limits entitlement to service-connected 
disease or injury to cases where such incidents have 
resulted in a disability.").   See also 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Accordingly, the Board finds that the veteran is not 
entitled to service connection for an ankle disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for an ankle disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would 
give rise to a reasonable doubt in favor of the veteran, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are 
not applicable, and the appeal is denied.
 

ORDER

New and material evidence not having been submitted to 
reopen the claim, service connection for a skin disorder 
is denied.

New and material evidence not having been submitted to 
reopen the claim, service connection for an elbow disorder 
is denied.

Service connection for an ankle disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

